        Case 1:19-cv-10742-PKC Document 9 Filed 09/11/20 Page 1 of 20



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NE\V YORK

UNITED STATES OF AMERICA                       Civil Action No.: __      _
ex rel. [SEALED],
       Plain ti   fl:                          FALSE CLAIMS ACT
                                               COMPLAINT
                  - against -
[SEALED],                                      [FILED UNDER SEAL]
       Defendants.




                        FILED IN CAMERA AND UNDER SEAL PURSUANT TO
                                      31 U.S.C. § 3730(b)(2)
                                     DO NOT POST ON ECF
                                   DO NOT PUT IN PRESS BOX




                                                 POLLOCK COHEN LLP
                                                 60 Broad St., 24th Fl
                                                 N evvYork, J\1 10004
                                                 (212) 337-5361

                                                 CourzselfarPlaintiffRelator
          Case 1:19-cv-10742-PKC Document 9 Filed 09/11/20 Page 2 of 20



UNITED ST ATES DISTRICT COURT
SOUTHERN DISTRICT OF NE\V YORK


 UNITED STATES OF Al\-lERICA and the STATE of
                                                                   Civil Action No.:
 NEVlYORK
 ex rel. WILLL'\1vI GURIN,                                         FALSE CLAL\IS ACT
                                                                   COMPLAINT
         Plaintiff-Relator,
                                                                   [FILED UNDER SEAL]
                 - against -

 NEW YORK CITY HEALTH AL"\'DHOSPITALS
 CORPORATIOKD/B/Ar\-YC    HEALTH+
 HOSPITALS and THE ~E\V YORK COLLEGE OF
 PODIATRIC lVIEDICINE,

         Defendants.




        ()Jtitam plaintiff and Relator 'William Gurin, through his undersigned attorneys, hereby

brings this action on behalf of the United States of America and the State of Kew York against

New York City Health and Hospitals Corp. d/b/a l\-YC Health+ Hospitals ("NYC H+H") and

the Nevv York College of Podiatric Medicine (the "College"). The claims asserted in this

Complaint are based on the facts and information set forth below and upon information and

belief, unless otherwise stated.



                                   NATURE OF THE ACTION

        1.      Relator sues Defendants NYC H + H and the College to recover treble damages

and civil penalties on behalf of the United States of America for their several schemes to

maximize income from their podiatry practice using inadequate or nonexistent medical

supervision and submitting false claims for payment lo Medicare, :Medicaid, and other federally-

funded government healthcare programs (hereinafter referred to as "Government Healthcare

Programs").
         Case 1:19-cv-10742-PKC Document 9 Filed 09/11/20 Page 3 of 20



        2.      Relator also sues the Defendant College to recover treble damages and civil

penalties on behalf of the State of New York for its several schemes to maximize income from its

podiatry practice using inadequate or nonexistent medical supervision and submitting false

claims for payment to Medicaid.

        3.      Defendants kne,v they did not meet the established criteria set by the various

Government Healthcare Programs and other applicable laws and regulations.

        4.      Defendants l\-YC H+H and the College engaged in these widespread frauds

against the United States in violation of the False Claims Act, 31 U.S.C. §§ 3729 et seq. ("FCA").

In addition, Defendant College's conduct violated the New York False Claims Act, State Finance

Law§§ 187 et seq.("NYFCA").

        5.      In or about November 1999, NYC Health + Hospitals entered into a contractual

relationship with the College through which the College assumed responsibility for administering

the Podiatry Department (the "Department")      at NYC Health + Hospitals/ Lincoln ("Lincoln").

Under the contract, the College became responsible for, among other things, providing faculty

and attending podiatrists to examine podiatric patients at Lincoln. Also, as part of this contract,

Lincoln permitted the College's students to observe and intern at the Department subject to the

supervision of the Department's licensed podiatrists. At all times the Department was subject to

Lincoln's ultimate control and supervision.

        6.     For the period in or about and betwcenJanuary       2012 to December 2017, both

dates being approximate and inclusive, the Defendants directed the College's students to

(i) perform the tasks and medical vwrk of licensed podiatrists; and (ii) access patient electronic

medical records using the pass,vord of a licensed attending podiatrist so that the College student

would be able to document the electronic medical records in the name of attending podiatrists in

order to complete the process by which the Defendants were able to bill Government Healthcare
         Case 1:19-cv-10742-PKC Document 9 Filed 09/11/20 Page 4 of 20



Programs for services that vvere purportedly completed by properly credentialed podiatrists but

which were, in fact, actually completed and documented by the College students.

I.     Parties

       A.        Relator-William      Gurin,   Esq.

        7.       Relator \Villiam Gurin resides in Brooklyn, New York, and from February 2012

to March 2018 was an employee of New York City Health and Hospitals Corporation.

       8.        By letter dated October 21, 2019, Relator provided notice to the United States

Attorney General, the United States Attorney for the Southern District of Nevv York, and the

Attorney General of the State of New York regarding the fraud at issue here.

       B.        Defendant - New York City Health. and Hospitals           Corp. d/b/    a NYC
                 Health + Hospitals/Lincoln

       9.        New York City Health and Hospitals Corp. d/b/a     NYC Health+ Hospitals is a

Public Benefit Corporation under New York Unconsolidated Lavvs §§ 7384(1) and has a central

administrative office located at 125 \Vorth Street, New York, New York.

       C.        New York College of Podiatric        Medicine

        10.      The New York College of Podiatric Medicine is a private podiatric college that

claims to have graduated 25% of all the podiatrists in the nation and has a principal place of

business located at 53 East l 2L1thStreet, New York, New York.



                                   JURISDICTION       AND VENUE

        11.      This Court has subject matter jurisdiction under 28 U.S. C. §§ 1331 and 1345

because this action involves a federal question and the United States is a plaintiff This Court

also has subject matter jurisdiction under 31 U.S.C. § 3732(a).

        12.      The Court may exercise supplemental jurisdiction over the state law claims under

28 U.S.C. § 1367.
          Case 1:19-cv-10742-PKC Document 9 Filed 09/11/20 Page 5 of 20



        13.        The Court may exercise personal jurisdiction over Defendants under 31 U.S.C.

§ 3732(a). The Court has personal jurisdiction over Defendants because they regularly transact

business within this District.

        M.         Venue is proper in this District under 31 U.S.C. § 3732(a) and 28 U.S.C.

§ 1391 (b) & (c) because Defendants transact business or are found within this District and a

substantial part of the events establishing the alleged claims arose in this District.

        15.        This Complaint is not based on a public disclosure as defined in 31 U.S.C.

§ 3730(e). Relator sues as the original source of information regarding Defendants' violations of

the FCA, given that Relator has direct and independent knowledge of the infom1ation on which

the allegations arc based and/ or knowledge that is independent of and materially adds to any

allegations or transactions that may have been publicly disclosed (although Relator knows of no

such public disclosure).

        16.        No allegation in this Complaint is based on a public disclosure of allegations or

transactions in a Federal criminal, civil, or administrative hearing in which the Government or its

agent is a party; in a congressional, administrative, Government Accountability Office, or other

Federal report, hearing, audit, or investigation; or from the news media. Rather, Rclator is the

original source.



                                                 FACTS

I.      Governing       Laws

        A.         The Federal    False Claims    Act

        17.        Originally enacted in 1863, the FCA was substantially amended in 1986 by the

False Claims Amendments Act. The 1986 amendments enhanced the Government's ability to

recover losses sustained because of fraud against the United States.
         Case 1:19-cv-10742-PKC Document 9 Filed 09/11/20 Page 6 of 20



        18.     The FCA imposes liability upon any person who "knowingly presents, or causes to

be presented [to the Government], a false or fraudulent claim for payment or approval,"

"knowingly makes, uses, or causes to be made or used, a false record or statement material to a

false or fraudulent claim," or conspires to do so. 31 U.S.C. § 3729(a)(l ). Any person found to

have violated these pro\~sions is liable for a ci\~l penalty of not less than S11,181 and not more

than $22,363 for each such violation, plus three times the damages sustained by the Government.

        19.     The FCA imposes liability where the conduct is "in reckless disregard of the truth

or falsity of the information" and clarifies that "no proof of specific intent to defraud" is required.

31 U.S.C. § 3729(b).

        20.     The FCA also broadly defines a "claim" to include "any request or demand,

whether under a contract or otherwise, for money or property and whether or not the United

States has title to the money or property, that ... is made to a contractor, grantee, or other

recipient if the money or property is to be spent or used on the Government's behalf or to

advance a Government program or interest. .. " 31 U.S.C. § 3729(b)(2)(A).

        21.     The FCA empowers private persons having information regarding a false or

fraudulent claim against the Government to sue on behalf of the Government and to share in any

recovery. 31 U.S.C. § 3730(b).

       B.      The New York False Claims           Act

        22.    The New York False Claims Act ("NYFCA") largely mirrors the FCA and

similarly imposes liability upon any person who "knmvingly presents, or causes to be presented a

false or fraudulent claim for payment or approval," "knowingly makes, uses, or causes to be

made or used, a false record or statement material to a false or fraudulent claim," or conspires to

do so. l\1Y State Fin. Law§ 1B9(l)(a)-(c).
            Case 1:19-cv-10742-PKC Document 9 Filed 09/11/20 Page 7 of 20



                  Any person found to have violated these provisions is liable for a civil penalty of

not less than $11,181 and not more than $22,363 for each such violation, plus three times the

damages sustained by the State. NY State Fin. Law§ 189(1).

        24·.      The l\1FCA imposes liability ,vhere the conduct is "in reckless disregard of the

truth or falsity of the information" and clarifies that "no proof of specific intent to defraud" is

required.      NY State Fin. Law§ 188(3).

        25.       Also like the FCA, the New York law broadly defines a "claim" to include "any

request or demand, whether under a contract or otherwise, for money or property that: (i) is

presented to an officer, employee or agent of the state or a local government; or (ii) is made to a

contractor, grantee, or other recipient, if the money or property is to be spent or used on the state

or a local government's behalf or to advance a state or local government program or interest, and

if the state or local government (A) provides or has provided any portion of the money or

property requested or demanded; or (B) will reimburse such contractor, grantee, or other

recipient for any portion of the money or property which is requested or demanded." ]\ry State

Fin. Law§ 188(1).

        26.       The l\;"'}:fCA also empowers private persons having information regarding a false
                         7




or fraudulent claim against the State to sue on behalf of the State and to share in any recovery.

NY State Fin. Law§ 190(2), (6).

        C.        The Federal    Health   Benefit Programs

        r
        - I.      lVIcclicare was created in 1965 by Title XVIII of the Social Security Act and is by

far the largest health plan in the United States. Medicare Part A (the basic plan of hospital

insurance) covers the cost of hospital inpatient stays and post-hospital skilled nursing facility care.

42 U.S.C. §§ 1395j to l 395w-4. l\Ieclicarc Part Bis a federally subsidized, voluntary insurance
         Case 1:19-cv-10742-PKC Document 9 Filed 09/11/20 Page 8 of 20



program that covers a percentage (typically 80%) of the fee schedule amount of physician and

laboratory services. 42 U.S.C. §§ 1395k, 13951, l 395x(s).

       28.     Medicare is generally administered by the Centers for Medicare and Medicaid

Services ("GMS"), which is an agency of the Department of Health and Human Services. CMS

establishes rules for, and contracts with private companies to handle, the day-to-day

administration of :Medicare.

       29.     The funds used to pay Medicare Part A claims come both from federal payroll

and general tax revenues. The funds to pay for Part B come from premiums paid by Social

Security recipients and general U.S. tax revenues.

       30.     Under the relevant IVIedicare rules and regulations, "teaching physician[s] must

personally perform (or re-perform) the physical exam and medical decision-making activities of

the E/M service being billed[.]" Medicare Claims Processing Manual at 100. l. l(B);1 42 CFR

§ 415.172 (requiring that medical records document that the teaching physician was physically

present when services were rendered).

       31.     "Medicare does not pay for any service furnished by a student." Medicare Claims

Processing Manual at 100 (definition of"Student").

       32.     Naturally, hospitals must maintain medical records -which accurately reflect which

provider performed which services. Seegen. 42 CFR § 482.24(6).

       33.     Medicaid is a joint federal-state program that provides healthcare benefits for

certain groups, primarily the poor and disabled. States administer their own IVIedicaid programs

under federal regulations that govern what services should be provided and under what



1 Sections 100 and 100.1. l B of the Medicare Claims Processing _Manual arc available here:
https:/ hvvvw.cms.gov /Rcgulations-and-
Guidance/ Guidance/Manuals/Downloads/         elm 104c 12.pdf.
         Case 1:19-cv-10742-PKC Document 9 Filed 09/11/20 Page 9 of 20



conditions. C:MS monitors the state-run programs and establishes requirements for service

delivery, quality, funding, and eligibility standards. The federal government provides a portion

of each state's Medicaid funding, krwwn as the Federal Medical Assistance Percentage

("FMAP"). The FJ\1AP is based on the state's per capita income compared to the national

average. 42 U.S.C. § l 396d(b). State Medicaid programs must cover inpatient hospital services.

II.    The Lincoln/Colle~e         relationship.

       34.       In November 1999, New York Citv Health and Hospitals Corp and the College

entered into a one-year contract which provided for the College to administer the Department

subject to the ultimate control and direction of Lincoln. The one-year contract first signed in

1999 auto-rene,ved on an annual basis and remains in effect to this clay.

       35.       Under the contract, the College \Vas responsible for providing the faculty and

attending podiatrists to run the Department and see and treat patients.

       36.       The College was permitted to have its students observe the ·work of the

Department and even have direct patient contact if the College provided appropriate N e,v York

licensed and registered Board-Certified Podiatrists to directly supervise the students. CMS

defines a student as "an individual who participates in an accredited educational program (e.g.,

medical school) that is not an approved GlVIE [Graduate Medical Education] program and who

is not considered an intern or resident. l\1edicare docs not pay for any services furnished by a

student." l\1edicare Claims Processing 1fanual at 100 (definition of"Student").     A student is not

regarded as a "physician in training," and the service provided is not eligible for reimbursement

consideration under the teaching physician rules.

       37.       \ \7ithin Lincoln, ultimate responsibility for the Podiatry Department resides with

the Department    of Surgery.
         Case 1:19-cv-10742-PKC Document 9 Filed 09/11/20 Page 10 of 20



HI.     The student    work scheme.

        38.     Instead of properly running the Podiatry Department and directly supervising

College students' patient contact, Defendants employed the College students as a supplemental

labor force to examine patients and improperly utilized the students to (i) perform licensed

podiatrist tasks ,vithout appropriate supervision and (ii) document patient electronic medical

records in the name of an attending licensed podiatrist.

        39.     The Department was unlawfully organized to take advantage of, and fraudulently

bill for, the College students' work.

        40.     In operation, the Department utilized three examination rooms, t,vo licensed

podiatrists, and 12 College students per shift.

       41.      In most, if not all, cases, the College students would provide the initial interaction

with the Department's patients including the initial examination and treatment plan creation.

       42.     As part of their responsibilities, the College students would use the name of a

licensed podiatrist to access Quaclramed, the Electronic Medical Record ("EMR") of Lincoln,

and to document services provided to the Department's patients.

       43.     In this way,   the examination, medical judgment, planning, and treatment of the

students were recorded in the EMR as if they had all been provided by the signed-in attending

podiatrist. At no time did the ElVIR reflect the name of the College student ,vho had completed

the medical record.

       44.     In order to complete the billing process, and before a bill could be submitted for

payment, attending podiatrists were required to review and "sign off" on the completed medical

record. In many cases, this "sign off' did not occur until days or a ,1·eek after the patient vvas

examined and the licensed podiatrist signing off did not know the identity of the College student

who prepared the medical record.
          Case 1:19-cv-10742-PKC Document 9 Filed 09/11/20 Page 11 of 20



         45.    No student names appear in the EMR because all EMR documentation was

improperly prepared while the system was signed-in under one of the attending podiatrists'

identities.

         46.    For example, on or about November 9, 2016, Patient X went to the Department

·with an ankle injury.

         4 7.   Patient X was seen by two third-year podiatry students ·who examined her and

prescribed an MRI.

         48.    At no time was Patient X examined or seen by a licensed podiatrist.

         49.    Nevertheless, a Department Podiatrist, "signed" her chart and submitted a bill to

Patient X's insurance carrier as if she had in fact seen and examined Patient X

         50.    Furthermore, on many occasions ,vhen an actual podiatrist examined a patient, in

order to expedite the process by which bills could be submitted for payment, a different podiatrist

other than the one who actually examined the patient would click to approve an EMR record for

a patient encounter despite the fact that the approving podiatrist \Vas not even on shift at the time

of the patient's visit and therefore could not possibly have examined the patient or krwwn the

name of the student '.vho completed the EMR.

         51.    Upon information and belief, on some occasions the podiatrist approving EMR

records was not even present the day the patient was actually seen.

         52.    In other words, attending podiatrists were taking credit for, and billing for, work

they did not do but was instead perfr)rmed by students and other attending podiatrists.

         53.    On many occasions, no attending podiatrist would interact with a patient seen by

students. Nevertheless, an attending podiatrist would still electronically sign the patient chart as

if she or he had personally performed the medical tasks and judgments reflected therein.
           Case 1:19-cv-10742-PKC Document 9 Filed 09/11/20 Page 12 of 20



           54.   Defendants vvould then falsely and fraudulently bill Government Healthcare

Programs for all of the above described patient interactions as if they had been completed by an

attending podiatrist when they had not been.

           55.   Defendants also falsely and fraudulently billed Government Healthcare Programs

for work completed by attending podiatrists while misrepresenting which podiatrist actually

performed the services.

        56.      By employing the College students in this ,vay, the Defendants were able to

generate patient flows of as many as 50-60 patients per day per attending podiatrist.

        57.      It is not possible for a single attending podiatrist to actually see, examine, treat,

and document that many patients in a single day.

        58.      Assuming an eight-hour workday, seeing 60 patients per day would leave no more

than eight minutes per patient for all examination, planning, treatment, and charting

responsibilities - and not a single minute for changing or cleaning rooms, using the restroom,

taking a rest break, or eating food.

        59.      A more reasonable number of daily patient encounters is 18 patients per attending

per day.

        60.      Defendants, and not Relator, have access to the actual bills and medical records

that Defendants falsely created and submitted to Government Healthcare Programs as part of

this fraudulent student work scheme.

        61.      Indeed, it is not possible for Relator to obtain or possess these documents ,vhich

contain sensitive and personally identifying health information.
         Case 1:19-cv-10742-PKC Document 9 Filed 09/11/20 Page 13 of 20



                                 CAUSES OF ACTION
                      COUNT I- Violation of 31 U.S.C. § 3729(a)(l)(A)
                               (Against All Defendants)

        62.     Relator repeats and re-alleges the allegations set forth in the preceding

paragraphs, as if fully set forth herein.

        63.     The False Claims Act, 31 U.S.C. § 3729(a)(l)(A), imposes liability upon those who

knowingly present or cause to be presented false claims for payment or approval.

        64.     Defendants knowingly caused to be presented false or fraudulent claims for

payment or approval to the United States for podiatry services that were not performed by the

podiatrist who attested to performing the billed services and therefore were not reimbursable by

the relevant Government Healthcare Programs.

        65.     Defendants knew or should have known (as defined in 31 U.S.C. § 380l(a)(5)) that

they had for years caused to be made false or fraudulent claims for payment to Government

Healthcare Programs.

        66.     Each of the claims caused to be submitted by Defendants is a separate false and

fraudulent claim.

        67.     Defendants caused to be presented these claims knowing their falsity, or in

deliberate ignorance or reckless disregard that such claims were false.

        68.     The United States was unaware of the foregoing circumstances and conduct of

Defendants and, in reliance on said false and fraudulent claims, authorized payments to be made

on the false claims Defendants caused to be made, made such payments, and has been damaged.

        69.     Because of these false or fraudulent claims caused to be submitted by Defendants,

the United States has been damaged in an amount to be determined at trial.
           Case 1:19-cv-10742-PKC Document 9 Filed 09/11/20 Page 14 of 20



                       COUNT II-Violation   of31 U.S.C. § 3729(a)(l)(B)
                                  (Against AU Defendants)

          70.   Relator repeats and re-alleges the allegations set forth in the preceding

paragraphs, as if fully set forth herein.

          71.   The False Claims Act, 31 U.S.C. § 3729(a)(l)(B), imposes liability upon those who

knowingly make, use, or cause to be made or used false records or statements material to a false

or fraudulent claim.

          72.   Defendants knmvingly and willfully violated the False Claims Act by making,

using, or causing to be made or used, false records or statements material to false or fraudulent

claims.

          73.   Specifically, for purposes of obtaining or aiding to obtain payment or approval of

reimbursement claims made to Government Healthcare Programs, the Defendants made or

presented, or caused to be made or presented, to the United States false or fraudulent records,

knuwing these records to be false or fraudulent, or acting ,vith reckless disregard or deliberate

ignorance thereof

          74.   Each medical record, bill, and invoice submitted to the government in support of

Defendants' above-described false claims is a separate false record or statement and separate

violation of31 U.S.C. § 3729(a)(l)(B).

          75.   The United States vvas unaware of the foregoing circumstances and conduct of the

Defendants and, in reliance on said false and fraudulent records, authorized payments to be

made to the Defendants, made such payments, and has been damaged.

          76.   Because of these false or fraudulent statements submitted or caused to be

submitted by Defendants, the United States paid the claims, resulting in damages to the United

States in an amount to be determined at trial.
         Case 1:19-cv-10742-PKC Document 9 Filed 09/11/20 Page 15 of 20



                     COUNT III- Violation of 31 U.S.C. § 3729(a)(l)(C}
                                (Against AU Defendants)

        77.     Relator repeats and re-alleges the allegations set forth in the preceding

paragraphs, as if fully set forth herein.

        78.     The False Claims Act, 31 U.S.C. § 3729(a)(l )(C), imposes liability upon thosn-vho

conspire to commit a violation of another sub-section of the False Claims Act.

        79.     Defendants knmvingly, in reckless disregard,and/    or in deliberate ignorance of the

truth conspired between themselves, ·with their employees and administrators, and others to

violate the False Claims Act.

        80.     Defendants conspired to cause to be submitted false and fraudulent claims related

to the provision of podiatry services by students and podiatrists other than the podiatrists ·who

attested to the performance of the services and submitted bills therefore.

        81.     Defendants did in fact cause the submission of false and fraudulent claims for

podiatry services.

        82.     As a consequence of their conspiracies, the United States paid these claims when

it ,vould not have but for Defendants' unlawful conduct.

        83.     As a result of these conspiracies, and the resulting false or fraudulent claims

submitted or caused to be submitted by Defendants, the United States paid the claims, resulting

in damages to the United States in an amount to be determined at trial.
          Case 1:19-cv-10742-PKC Document 9 Filed 09/11/20 Page 16 of 20



                   COUNT IV - Violation Of New York False Claims Act
                               State Fin. Law§ 189(l)(a)
                              (Against the College Only)

         84.    Plaintiff repeats and re-alleges all previous paragraphs vvith the same force and

effect as if the same vverc set forth more fully at length herein.

         85.    The College violated State Finance La,\~§ 189(l)(a) in that they knowingly

presented, or caused to be presented, a false or fraudulent claim for payment.

         86.    Specifically, the College had knowledge that the podiatrists signing and approving

charts and medical bills had not actually performed the tasks detailed in those medical charts and

bills.

         87.    Nevertheless, the College presented, or caused to be presented, these false claims

for payment to Government Healthcare Programs including programs funded by the State of

New York.

         88.    All such monies were for use by Ne,Y York State and the State was damaged by

the College's conduct.

         89.    The State of New York was unaware of the foregoing circumstances and conduct

of the College and, in reliance on said false and fraudulent claims, authorized payments to be

made on the false claims the College caused to be made, made such payments, and has been

damaged.

         90.    Because of these false or fraudulent claims submitted or caused to be submitted by

the College, the State of I\ew York been damaged in an amount to be detennined at trial.
          Case 1:19-cv-10742-PKC Document 9 Filed 09/11/20 Page 17 of 20



                  COUNT V-Violation         Of New York False Claims Act
                                  State Fin. Law§ 189{1)(b)
                                  {Against the College Only)

         91.   Relator repeats and re-alleges the preceding paragraphs as if fully set forth herein.

         92.   The College violated State Finance Law§ 189(l)(b) in that it knmvingly made,

used, or caused to be made or used false records or statements material to a false or fraudulent

claim.

         93.   Specifically, for purposes of obtaining or aiding to obtain payment or approval of

reimbursement claims made to Government Healthcare Programs, the College made or

presented, or caused to be made or presented, to the State of New York false or fraudulent

records, knowing these records to be false or fraudulent, or acting with reckless disregard or

deliberate ignorance thereof.

         94.   Each medical record, bill, and invoice submitted to the government in support of

the above-described false claims is a separate false record or statement and separate violation of

State Fin. Law§ 189(l)(b).

         95.   The State ofNe,v York was unaware of the foregoing circumstances and conduct

of the College and, in reliance on said false and fraudulent records, authorized payments to be

made to Defendants, made such payments, and has been damaged.

         96.   Because of these false or fraudulent statements submitted or caused to be

submitted by the College, the State of New York paid the claims, resulting in damages to the

State of New York in an amount to be determined at trial.
         Case 1:19-cv-10742-PKC Document 9 Filed 09/11/20 Page 18 of 20



                     COUNT VI - Violation Of New York False Claims Act
                                 State Fin. Law§ 189(1)(c)
                                (Against the College Only)

        97.     Plaintiff Relator repeats and re-alleges the preceding paragraphs as if fully set

forth herein.

        98.     The College violated State Finance Law§ 189(l)(c) in that it conspired to submit

false claims for presentment and make false statements material to the false claim.

        99.     The College entered into this conspiracy so as to claim monies from the State of

N cw York for the provision of podiatry services that were not performed by the podiatrist who

attested to performing the billed services and therefore were not reimbursable by the relevant

Government Healthcare Programs.

        100.    The College did in fact cause the submission of false and fraudulent claims for

podiatry services.

        101.    As a consequence of their conspiracies, the State of New York paid these claims

when it would not have but for the College's unlawful conduct.

        102.    As a result of these conspiracies, and the resulting false or fraudulent claims

submitted or caused to be submitted by the College, the State of New York paid the claims,

resulting in damages to the State of Nevv York in an amount to be determined at trial.

                                       PRAYER FOR RELIEF

       WHEREFORE, Plaintiff-Relator demands and prays that judgment be entered against

Defendants, jointly and severally, as to the federal claims as follows:

         A.          ordering that Defendants cease and desist from violating the False Claims Act,
                     31 U.S.C. §§ 3729 et seq.;

         B.          directing that each Defendant pay an amount equal to three times the amount
                     of damages the United States has sustained because of such Defendant's actions;

         C.          directing that each Defendant, pursuant to the False Claims Act, 31 U.S.C.
        Case 1:19-cv-10742-PKC Document 9 Filed 09/11/20 Page 19 of 20



                 §§ 3729 et seq.,pay penalties of not less than $11,181 and not more than $22,363
                 for each such Defendant's violation of the False Claims Act;

        D.       granting Plaintiff-Relator the maximum amount allmved under 31 U.S.C.
                 § 3 729, and/ or any other applicable provision oflaw;

        E.       directing that each Defendant,jointly and severally, pay Plaintiff-Relator;s fees
                 and costs, including attorneys' fees, as provided by the False Claims Act;

        F.       directing that each Defendant pay interest on all sums ordered paid;

         G.     ordering that Relator recover such other relief as the Court deems just and
                proper; and

        H.       granting such other and farther relief as the Court deems just and proper;

       AND WHEREFORE,           Plaintiff-Relator demands and prays that judgment be entered

against the College, as to the claims under New York law as follmvs:

        A.       ordering that the College cease and desist from violating the NYFCA;

        B.       directing that the College pay an amount equal to three times the actual
                 damages suffered by the State of New York and not less than $11, 181 and not
                 more than $22,363 for each such violation of the l\YFCA, plus pre-judgment
                 interest as appropriate;

        C.       directing that the College pay Plaintiff:.Relator's fees and costs, including
                 attorneys' fees, as provided by the I\YFCA;

        D.       granting Plaintiff-Relator the maximum amount allowed under New York State
                 Fin. Law§ 190 and/ or any other applicable provision oflaw;

        E.       directing that the College pay interest on all sums ordered paid;

        F.      ordering that Relator recover such other relief as the Court deems just and
                proper; and

        G.       granting such other and further relief as the Court deems just and proper.
         Case 1:19-cv-10742-PKC Document 9 Filed 09/11/20 Page 20 of 20



                              REQUEST FOR TRIAL BY JURY

         Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Rclator hereby requests a

trial by jury.

Dated:    Kovernbcr 15, 2019
          ::\'ew York, ::\'Y
                                                     POLLOCK COHEK LLP

                                                     By: ~
                                                         Adam L. Pollock
                                                     60 Broad St., 24th Floor
                                                     New York, NY I 0004
                                                     Adam@PollockCohen.com
                                                     (212) 337-5361
                                                     Counselfor PlaintiffRelator
